Mates, C. J.,
delivered the opinion of the court.
In August, 1911, T. J. McGuire was convicted in the court of the police justice of the city of Jackson of a violation of the municipal ordinances, and given a jail sentence of thirty days and fine of one hundred dollars and costs. Subsequently, acting under section 3384 of the Code of 1906, the mayor and board of aldermen of the city remitted sixteen days of the jail sentence of McGuire on condition that he pay the fine and costs. It is indicated that the fine and costs were paid, but the city marshal refused to grant McGuire a release in accordance with the direction of the mayor and board of aider-men. The contention of the marshal is that the statute authorizing the mayor and board of aldermen to remit any part of any sentence imposed for a violation of the ordinances of the town is void, because it conflicts with the power of pardon exclusively committed to the governor *785of the state by section 124 of the Constitution of 1890 of the state. A writ of habeas corpus was applied for by McG-nire, and was heard. The chancellor ordered the release of McGuire, and from this judgment an appeal is prosecuted to this court.
Section 3384 of the Code provides as follows: “The mayor shall have power to remit fines and forfeitures, and to vacate and annul penalties of all kinds, for offenses against the ordinance of the municipality, by and with the consent of the board of aldermen; but a fine or penalty shall not be remitted or annulled unless the reasons therefor be entered on the minutes by the clerk, together with and as a part of the order so doing. ’ ’ Counsel prosecuting this appeal for the marshal concedes that section 3384 was complied with in every particular, and we accept the concession of the marshal’s counsel on this point, though the record indicates that the mayor commuted the sentence in August and the board acted on the matter in September. Section 3384 of the Code clearly contemplates that the consent of the board of aldermen shall be obtained before the remission can become effective. But, as stated, it seems to be conceded in this record, and we shall accept it as true, that section 3384 was complied with, and this consent of the board of aider-men obtained prior to any effect given the remission by the mayor of any part of the sentence.
It seems to be well settled that section 124 of the Constitution, confiding to the governor the power to grant reprieves and pardons and to remit fines, etc., has no application to punishments imposed by virtue of municipal ordinances. In the case of City of Paris v. Hinton et al., 132 Ky. 684, 116 S. W. 1197, 19 Am. & Eng. Ann. Cas. 114, and note, is found the best discussion of this subject that we have been able to find. It is held in the above case, citing numerous authorities, that the governor of a state has no authority to pardon or remit a fine imposed on one who has been convicted in a mnnici*786pal court of violating a municipal ordinance. The power given to the governor to pardon contemplates that he shall have this power only in regard to infraction of state laws, and not municipal ordinances. Of course, the legislature can confide the power to the governor to pardon for offenses against municipal ordinances; but, until it has done so, he has no such power under the Constitution. This question is so ably discussed in the authorities above cited that any attempt on our part to add any. thought to what has already been said would be futile and a waste of time. Affirmed.